 In the Matter of PHILLIPSPETROLEUMCOMPANYandOIL WoRmMsINTERNATIONAL UNION, LOCAL NO.309CaseNo. C-917.-Decided June 3, 1940OilRefining Industry-Jurisdiction:products of employer sold to anotherbusiness concern which refines the products and then ships into interstate com-merce ; warehouse functioningas anauxiliary to production departments whichship goods into interstate commerce, held subject to jurisdiction of Board-Interference, Restraint, and Coercion:anti-union statements ; inquiry to ascer-tain membership in labor organization ; threat of discharge for union member-ship-Discrimination:by lay-offs and transfer, charges of, sustained as to fiveemployees ; change in location of employment held, discriminatory, even thoughat no reduction in wages; discharge for refusal to accept such transfer, helddiscriminatory ; complaint dismissed as to one employee who did not appeartotestify-Reinstatement Ordered:of employees discriminatorily dischargedand transferred-Bankpay:to run from date of filing of charges because ofdelay in filing; no back pay for period from Intermediate Report to date ofdecisionwhen Trial Examiner recommendeddismissal-Company-DominatedLabor Organizations:representation plan organized, sponsored and wholly sup-ported by respondent which reserved veto power over amendments to planand controlling voice in governing body : no affirmative order as to,in view ofdisestablishment by employer prior to hearing ; new organization formed byofficial under representation plan at' instance of and with assurance of re-spondent's support, and against background of respondent's hostility towardand discharge of employees active in behalf of affiliated labor organization :ordered disestablished as agency for collective bargaining; employer ordered tocease giving effect to contractwith-Procedure:apparent failure of Union toserve exceptions upon respondent held no bar to review of Trial Examiner'sfindings of no discrimination or domination.Mr. WarrenWoods, for the Board.Mr. Ed. Waite ClarkeandMr. R. B. F. Hummer,of Bartlesville,Okla., for the respondent.Mr. J. E. Crail,of Fort Worth, Tex., for Local 309.Mr.William B. BartonandMr. David Rein,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Oil WorkersInternational Union, Local No. 309, herein called Local 309, the Na-24 N. L.R. B., No. 23.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board, herein called the Board, by Edwin A.Elliott,Regional Director for the Sixteenth Region (Fort Worth,Texas), issued its complaint dated July 19, 1938, against PhillipsPetroleum Company, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.With respect to the unfair labor. practices, the complaint allegedin substance that the respondent (1) prior to July 5, 1935, and fromJuly 5, 1935, to January 1937, fostered, encouraged, sponsored, domi-nated, and interfered with the formation and administration of andcontributed support to a labor organization, herein called the Plan,'among its employees at its natural gasoline plant, herein called theDenoya plant, and its warehouse, both located near Shidler, Oklahoma,and among its employees employed in the operation of its produc-tion wells in the Shidler and Burbank area; (2) from on or aboutMarch 15, 1937, and thereafter, fostered, encouraged, sponsored, dom-inated, and interfered with the formation and administration of andcontributed support to a labor organization among its said employees,known as and herein called the Employee Representatives, whichlabor organization was in all respects substantially the same organi-zation as the Plan; (3) in March 1936, discharged and thereafterrefused to reinstate R. F. Gravid, W. D. Hollenback, W. J. Godat,and H. E. Anderson for the reason that each of them had joined andassisted Local 309, and had engaged in concerted activities with otheremployees of the respondent for the purpose of collective bargainingand other mutual aid and protection; (4) in March 1936, transferredHerb Staten and James L. Swicegood 2 from the Shidler-Burbankarea to' other places because of their activities on behalf of Local 309;and (5) through the acts and statements of its foremen and superin-tendents, discouraged membership in Local 309, and by these acts andby other acts, interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On August 6, 1938, the respondent filed its answer to the com-plaint denying the jurisdiction of the Board and further denyingthat it had engaged in any of the unfair labor practices averred inthe complaint.Pursuant to notice, a hearing on the complaint was held atShidler, Oklahoma, on August 8 and 9, 1938, at Kaw, Oklahoma,'The full name of this organization is Phillips Plan of Employee Representation,seeinfra.2At the hearing, upon motion by Board counsel.the complaint was amended to correctthe spelling of the names of Hollenback,Godat,Staten,and Swicegood to appear as setforth in the text above. PHILLIPS PETROLEUM COMPANY319on August 10, 1938, and at Kaw and Tulsa, Oklahoma on August11, 1938, before Thomas H. Kennedy, the Trial Examiner duly desig-nated by the Board. The Board and the respondent were repre-sented by counsel and Local 309 by a union official.All participatedin the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the opening of the hearing, the respondent, on the ground thatthe Board lacked jurisdiction, and on the further ground that theAct was unconstitutional, moved to dismiss the proceeding and tostrike the complaint both in part and in its entirety.The TrialExaminer denied the motions to strike, but reserved ruling on themotion to dismiss.At the close of the Board's case and again at theclose of the hearing, the respondent made several motions to dismissthe complaint both in part and in its entirety.The Trial Examinerreserved ruling on these motions. In his Intermediate Report theTrial Examiner overruled the motions to dismiss.3These rulingsare hereby affirmed.During the course of the hearing the TrialExaminer made several other rulings on motions and on objectionsto the admission of evidence.The Board has reviewed all therulings of the Trial Examiner and finds that no prejudicial errorswere committed.These rulings are hereby affirmed.On August 29, 1938, the respondent filed with the Board a motionfor judgment on the evidence.This motion is hereby denied.On September 13, 1938, the Trial Examiner filed his IntermediateReport, dated September 2, 1938, in which he found that the re-spondent, by dominating and interfering with the Plan, and bycontributing financial and other support to it; by discharging andrefusing to reemploy W. D. Hollenback, R. F. Gravitt, and H. E.Anderson; and by other acts, had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1), (2), and(3) of the Act. The Trial Examiner recommended that the re-spondent cease and desist from such unfair labor practices, reinstatewith back pay to their former positions said employees, withdrawrecognition from and disestablish the Plan, and take certain otherappropriate action to remedy the situation brought about by theunfair labor practices found..The Trial Examiner further foundthat the respondent had not discriminatorily discharged or refusedto reemploy W. J. Godat, James L. Swicegood, and Herb Staten 4sin his ruling,the Trial Examiner referred only to the motions made at the close ofthe hearing.These motions,however,were made on the same ground as the earliermotions of the respondent and the Trial Examiner's ruling was obviously intended tocover all motions to dismiss.4The Trial Examiner used the name James Staton in his Intermediate Report. Seefootnote 2, supra. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDand had not dominated or interfered with or contributed financial orother support to the Employee Representatives and, accordingly,recommended that the complaint be dismissed in these respects.On September 23, 1938, Local 309 filed exceptions to the IntermediateReport.5On September 24, 1938, the respondent filed exceptions tothe Intermediate Report and on the same day filed a motion to reopenthe record to permit the filing of an affidavit with respect to the postingby the respondent of a certain notice or, in the alternative, to permitthe introduction of testimony with respect to such posting.On March20, 1940, the Board issued an order granting the respondent's motion,reopening the record, and receiving the affidavit as part of the recordherein.On May 26, 1939, the respondent agreed to the waiver of oral argu-ment which it had previously requested, and on June 1, 1939, Local 309also agreed to such waiver.On May 18, 1939, the respondent, and onJune 22, 1939, Local 309, filed briefs which we have considered.On March 4, 1940, the Board issued an order reopening the record,directing a further hearing for the purpose of adducing further evi-dence with respect to the business of the respondent, referring theproceeding to the Regional Director, and granting the parties the rightto file supplemental briefs on the evidence adduced at the hearing.Pursuant to this order, the respondent and the Board, on or about May8, 1940, entered into a stipulation setting forth the facts concerningthe business of the respondent, and providing that the facts set forththerein could be incorporated as part of the record.This stipulationis hereby incorporated and made part of the record herein.None ofthe parties filed a supplemental brief.The Board has reviewed the exceptions filed by the respondent andLocal 309 and, in so far as these exceptions are inconsistent with thefindings, conclusions, and order hereinafter set forth, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Phillips Petroleum Company, is a corporation or-ganized in 1917 under the laws of the State of Delaware. It is engagedin the production, refining, and sale of petroleum and petroleumproducts.Directly and through wholly owned subsidiaries,6 the re-spondent operates 3,483 producing oil and gas wells in the States of5 These exceptions do not appear to have been served upon the respondent.However,the Board,of course,isnot precluded from reviewing the record with respect to anyof the allegations of the complaint on its own motion.a As of May 8, 1935, the respondent had 20 wholly owned subsidiaries,9 in operation,and 11 Inactive. PHILLIPS PETROLEUMCOMPANY321Oklahoma, Kansas, Texas, Arkansas, New Mexico and Kentucky, 38natural gasoline plants in the States of Oklahoma, Texas, and NewMexico, and 3 refineries located in Kansas, Oklahoma, and Texas;maintains 1,321 miles of gathering and trunk lines in the States ofOklahoma, Kansas, Texas, and Arkansas; and owns and operates 2,261bulk and service stations and has 6,512 resale outlets in the States ofIndiana, Illinois,Kentucky,Wisconsin, Minnesota, Iowa, Missouri,Tennessee, Arkansas, Texas, Oklahoma, Kansas, Nebraska, Coloradoand New Mexico.Through a wholly owned subsidiary ,7 the respond-ent maintains distribution centers in the States of Ohio, Michigan,New York, Massachusetts, New Jersey, Indiana, Maryland, Connecti-cut,Wisconsin, Rhode Island, and Pennsylvania.The principal office of the respondent is located in Wilmington,Delaware, and its operating offices are located in Bartlesville, Okla-homa, and New York City. In addition, the respondent maintainsapproximately 30 branch offices in the States of Texas, Illinois, Colo-rado, Iowa, Michigan, Minnesota, Indiana, Kansas, Missouri, Wis-consin, Nebraska, Oklahoma, Pennsylvania, Louisiana, and Arkansas,and in the District of Columbia.The present proceedings involve the respondent's operations in the.Shidler-Burbank area in Oklahoma. In this area, the respondentowns either wholly or partially 815 wells of which 762 are activewells.From these wells, the respondent, under the supervision ofits Production Department, produces annually approximately 850,000barrels of crude oil.All of this crude oil is sold by the respondentto the Standish Pipe Line Company, a wholly owned subsidiary ofthe respondent, which in turn sells the oil to the Mid-Continent Petro-leum Corporation.This oil is commingled with other oil producedor purchased by the Mid-Continent Petroleum Corporation and istransported to and refined at the refinery of the Mid-ContinentPetroleum Corporation atWest Tulsa, Oklahoma. The oil pur-chased from the respondent constitutes one-tenth of the total' oil re-fined by the Mid-Continent Petroleum Corporation at this refinery.In 1937 the value of the products produced at this refinery amountedto approximately $32,793,528.80, and 91 per cent of such productswere sold in States other than the State of Oklahoma.Upon thesefacts, it is clear that there is a continuous flow of oil produced underthe supervision of the respondent's Production Department fromwells in the Shidler-Burbank area, from the State of Oklahoma topoints outside of the State of Oklahoma and we so finds7 The Philgas Company.8 Cf.N. L.R. B. v. Sunshine Mining Company,110 F. (2d) 780 (C. C. A. 9),modifyingin part and enf'g as modifiedMatter of Sunshine Mining CompanyandInternationalUnion of Mine,Mill and Smelter Workers,7 N. L. R.B. 1252 ; see alsoMatter of McAlbertOil Company,Inc., etat.andOilWorkers International Union,Local227, 21 N.L. R. B.863. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent, under the supervision of its Gasoline Department,produces from its own wells in the Shidler-Burbank area, and fromwells in this area owned by other companies, casinghead gas, in theaverage annual amount of 9,000,000 M cu. ft. Approximately4,500,000M cu. ft. of gas produced either by the respondent or othercompanies in the area is processed at the respondent's Denoya plantsituated in this area.From this gas, there is produced at the Denoyaplant, an annual average of 14,000,000 gallons of gasoline, of whichfor the years 1935 to 1938, approximately 83 per cent was transportedout of the State of Oklahoma.Until some time after the hearing the respondent maintained inthe Shidler-Burbank area a warehouse operated under the super-vision of its Material Department.This warehouse serviced boththe Production Department and the Gasoline Department in the areawith salvaged used materials and with fittings and other machineparts, and thus functioned as an auxiliary to the operations of thesetwo producing departments and as an integral part of the respond-ent's operations in the area.9II.THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local No. 309, a labor organiza-tion, is a local of Oil Workers International Union which is affiliatedwith the Committee for Industrial Organization 10Prior to June1937,OilWorkers International Union bore the name of Inter-national Association of Oil Field, Gas Well and Refinery WorkersofAmerica, and was affiliated with the American Federation ofLabor.It assumed its present name and affiliation at a conventionheld in June 1937. Local 309 admits to membership petroleumworkers in the Shidler-Burbank area, including employees of therespondent.The Phillips Plan of Employee Representation was an unaffiliatedlabor organization, organized in 1933 and admitting to membership,employees of the respondent.Employee Representatives is a labor organization established atthe respondent's Denoya plant in 1937.III.THE UNFAIR LABOR PRACTICESA. Interference with, domination, and support of the PlanThe Phillips Plan of Employee Representation, herein called thePlan, was devised by the respondent in June 1933. Shortly there-after, its purpose and method of operation was explained by the re-9 Cf.Matter of The Texas Company.and Building Service Employees Local union No. 75,21 N. L.R. B. 110..10 Now the Congress of Industrial Organizations. PHILLIPS PETROLEUM COMPANY323spondent to its employees throughout its properties, including theDenoya plant, the Production Department, and the warehouse inthe Shidler-Burbank area. It does not, however, appear to have beenestablished as an organization in the Shidler-Burbank area untilshortly after the commencement of organizational activities of Local309 in March 1934.On March 23, 1934, a meeting attended by an organizer for OilWorkers International Union was held at the Shidler-Burbank area,and on March 24 the respondent called a meeting of its employees inthis area.At this meeting there were present as representativesof the respondent, Jopling and Bunn of the Public Relations De-partment from the respondent's Bartlesville office and the superin-tendents of the Denoya plant, the Production Department, and thewarehouse in the Shidler-Burbank area.Jopling opened his talk byexplaining that he had been "drafted" by Phillips, the president ofthe respondent, to organize the Plan.He spoke about the successthe Plan had achieved at other properties of the respondent, andinformed the men that the respondent would never recognize an"outside organization."He added that if any of the men were dis-satisfied with their jobs "you ought to have the guts to quit; thereis 11,000,000 men will take your place."A few days later the re-spondent called another meeting of its employees in the area.Joplingexplained that the purpose of the meeting was to hold an election"to see who was in favor of the company union or the AmericanFederation of Labor."He told the men that they would have a secretballot, but instructed them to sign their names to the ballot.Theballotswere counted by a minister from, a nearby town, and theresults were announced as favorable to the Plan.About March 1934, the respondent distributed to its employees inthe Shidler-Burbank area, as well as to other employees a bookletentitled "The Employees' Manual of the Phillips Plan of EmployeeRepresentation," 11 which contained the provisions of the Plan and anexplanation of its operation.The booklet was prefaced by a state-ment by Frank Phillips, president of the respondent, endorsing thePlan as "an important step in our progress" and "an essential, worth-while arrangement for the promotion of your contentment and use-fulness as an employee in the common cause." In the booklet therespondent advocated the Plan as the, most "democratic and effective""scheme of cooperation."The Plan established "joint councils, composed of representativesof the employees . . . elected by the employees, and [an equalnumber of] representatives of the management, to discuss and adjust,subject to final review by the Board of Directors, all matters of"The,.Manual is dated January 1934.. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommon interest, such as hours, wages, working conditions, and griev-ances of employees."For the purposes of administration "the em-ployees . . . [were] divided by major divisions such as Pro-ducing,Refining and Marketing. Each major division . . .[was]. subdivided into such local councils as are necessitated by thelocation of the employees." 12Each local council was to hold meet-ings "at regular intervals on dates prescribed by the personnel officer."Elections were held annually in which each employee of the respond-ent of 6 months' standing was eligible to vote "except those identifiedwith management."Only employees of 1 year's standing who wereAmerican citizens and over 21 years of age were eligible to serve asemployee representatives.There were no dues or assessments re-quired of the employees; all expenses of the Plan were defrayed bythe respondent, including the cost of printing ballots and holdingelections.Amendments to the Plan required the approval of two-thirds of the local councils in any of the respondent's operatingdivisions,13-such approval to be manifested by the favorable voteof two-thirds of the employees' representatives and two-thirds of themanagement's representatives of each local council-and the ap-proval of the Board of Directors of the respondent.No amendmentcould be adopted "that will destroy or limit the equal voting powerof the employees' representatives and the management's representa-tives in the local councils."The Plan was patently the creature of the respondent. It wassponsored, organized and advocated by the respondent.By the struc-ture of the Plan the respondent insured its control and supervisionof the operations of the Plan, and rendered it incapable of function-ing as a real bargaining agency for the employees.The employeesdid not pay dues or contribute to the support of the Plan; it wasfinanced completely by the respondent and was thus dependent uponthe respondent for its operation. In selecting representatives to rep-resent them in meetings with the respondent, the employees wererestricted to employees of the respondent.The set-up of the jointcouncils gave to the respondent a controlling voice in all mattersdiscussed at council meetings, and all such matters, moreover, were"subject to final review by the Board of Directors."Finally, by therequirement that amendments to the Plan be approved by two-thirdsof the management representatives and the Board of Directors, theessential structure of the Plan could not be altered without theconsent of the respondent, and it was further expressly providedthat the set-up of the joint councils which insured a controlling voiceto the respondent could not be altered in any fashion. Such con-12 The Denoya plant was combinedwith othernatural gasoline plants to form a localcouncil separate from the Production Department in the area.See SectionD, infra.'Amendments could be adopted for one division alone. Cf.footnote 12,eupra. PHILLIPS PETROLEUM COMPANY325trol of the form and structure of the Plan by the respondent obviouslysubjected the operation of the Plan to the will and domination of therespondent and deprived the employees of the complete freedom ofaction guaranteed to them by the Act.14The respondent does not contend that it did not sponsor, organizeand promote the Plan, and thereafter dominate, control and supportits administration.The respondent does contend, however, that therecord does not'disclose that the Plan functioned after the effectivedate of the Act., This contention is contrary to the record.Warren L.Felton, director of employee relations for the respondent, testifiedthat the last meeting under the Plan in the Shidler-Burbank areawas in October 1936, and that the Plan "was definitely out aboutNovember 1936."Moreover, although the Plan may have beenneglected and unused by the employees, employee representatives stillheld office and met to fill a vacancy under the Plan as late as March1937.Finally, on May 10, 1937, the respondent itself consideredthat there was sufficient vitality in the Plan to cause the respondentto address and send a letter to "Employees' Councilmen," referringto the Plan as being as of that date in existence and participated inby the respondent, and stating that, pursuant to the decisions of theSupreme Court upholding the constitutionality of the Act, therespondent was withdrawing from further participation in the Plan.Thus, even though activity under the Plan may have decreased afterthe effective date of the Act, it is clear from the record that the Plancontinued to exist at least until some time in 1937, and that its con-tinued existence during this period as a respondent-dominated labororganization constituted an obstacle to the self-organization of therespondent's employees.Whether or not the Plan was thereafterdisestablished or disbanded, the respondent, because of its dominationand support of the Plan, engaged in unfair labor practices from July5, 1935, to the date of the disestablishment or disbandment of thePlan.We find that the respondent dominated and interfered with theadministration of, and contributed financial and other support to thePlan in the Shidler-Burbank area, and thereby interfered with, re-strained and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.B. Interference, restraint, and coercionIn the latter part of 1935, Local 309 initiated a new organizational.drive.In November and December 1935, a petition designatingu See N.L.R. B. v. Newport News Shipbuilding and Dry Dock Company,60 Sup. Ct.203.288035-42-vol. 24-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 309 as bargaining agent was circulated among the respondent'semployees, approximately 144 of whom signed the petition.Mostactive in the circulation were W. J. Godat and James Swicegood.After the circulation of the petition, Local 309 selected a committee,none of whose members were employees of the respondent, for thepurpose of bargaining with the respondent.This committee pre-pared a letter dated December 18, 1935, requesting a meeting for thepurpose of bargaining collectively with the respondent, and deliveredcopies of the letter to Jolly, superintendent of the Production Depart-ment,Williams, in charge of the Denoya plant, and one other super-visory official of the respondent.About two weeks later, thecommittee called on Jolly and requested a meeting, but Jolly said hewould have to consult with Jopling, director of public relations forthe respondent.Shortly thereafter, the committee again called onJolly, at which time Jolly told them that he had been unable to reachJopling.The committee then telephoned .Jopling at Bartlesville andrequested a meeting date for the purpose of collective bargaining, butJopling refused to set a date unless the list of employees who haddesignated Local 309 as bargaining agent was first submitted to him.The committee refused to do this and no meeting date was set.On about February 1, 1936, shortly after these unsuccessful attemptsby the committee of Local 309 to secure a meeting with the respondent,Jolly called a safety meeting of the employees under his jurisdiction.Three of the respondent's employees, Godat, Anderson and Gravitttestified that at the close of this meeting, Jolly addressed the em-ployees on the subject of the activities of Local 309.According totheir testimony, Jolly opened his talk by referring to the petitionsthat had been circulated by Local 309, and Local 309's request to bar-gain, then said that the respondent was "greatly surprised" at thefact that Local 309 had written a letter to the respondent and was"kind of up in the air about it," added that Local, 309 "could only putthem out of a job, but it sure as the dickens couldn't put them backon the job," advised the employees "to get the chip off their shoulder,"and concluded with, "All you boys that have anything to do with itis sticking a knife in your own back."Jolly denied that he had told the employees that they were "stickinga knife in [their] own back" by signing the petition.He did not,however, deny making any of the other statements attributed to him.He admitted, moreover, that he did say "something about the chip onthe shoulder," and, testified further that he could not be positive aboutanything he did or did not say at the meeting.Apart from whetherJolly said that the employees were "sticking a knife in [their] own back"by signing the petition, it is clear that Jolly's remarks disparaged ac.tivity on behalf of and membership in'Local 309, and that thereby the. PHILLIPS PETROLEUM COMPANY327respondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.-More-over, the disputed statement is clearly consonant with the remainder ofJolly's remarks, and, as we have noted, Jolly admitted that his memoryof the incident was faulty.The Trial Examiner, who heard the wit-nesses testify and observed their demeanor found that Jolly had de-clared that the employees were "sticking a knife in [their] own back"by signing the petition, and we fold, as did the Trial Examiner, thatJolly made this statement.We further find that thereby the respond-ent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Shortly after Jolly's speech, Tom Stovall, a foreman of the respond-ent in the Production Department supervised by Jolly, approachedE. L. Boxley, an employee of the Skelly Oil Company, operating prop-erties adjacent to properties of the respondent in the Shidler-Burbankarea.Stovall inquired of Boxley whether any of the respondent'semployees were "bothering [him] about the union."When Boxleyreplied in the negative, Stovall requested that if any of the respondent'semployees "was bothering" Boxley, that Boxley report this to hissuperintendent so that his superintendent could report the matter tothe superintendent of the respondent, and the employee involved couldbe discharged.This attempt by Stovall to discover which of the re-spondent's employees: were active in behalf of Local 309 for the pur-pose of taking disciplinary action against these employees clearly con-stituted interference with the rights of the respondent's employeesunder the Act.Moreover, the threat of discharge, contained inStovall's statements, although made. to one who was not an employeeof the respondent would, in the normal course of events be conveyed toemployees of the respondent, and was probably meant to be so conveyed.Such a threat of discharge for union activities plainly constitutedinterference with, and restraint and coercion of the rights of therespondent's employees as guaranteed in Section 7 of the Act.At the hearing, the respondent made an offer of proof that all but 19of its employees, if placed on the stand, would testify that they did notrefrain from joining Local 309 because of fear of discrimination by therespondent.Counsel for the Board conceded that a majority of theis In its brief,the respondent urges that there is no need to believe Godat, Andersonand Gravitt as against Jolly or Jolly as against Godat, Anderson and Gravitt,but thattheir testimony may be reconciled;and that upon reconciling the testimony,itwouldappear that Jolly "possibly . . . said that they [the employees] had better look to thecompany which had taken care of them through the depression, rather than play into theUnion's bands, because after all it was the company and not the Union that was furnish-ing them with. jobs ; that they had been treated pretty well, and that they had bettertake stock of themselves, and get the chip off their shoulders." It needs no argumentto demonstrate that such statements are intended to and do discourage union activity,and accordingly constitute interference,restraint and coercion within the meaning of theAct.. 328DECISIONS-OF NATIONALLABOR RELATIONS BOARDemployees would so testify and the Trial Examiner thereupon declinedto hear the testimony. In its brief the respondent contends that thisoffer of proof is conclusive that the respondent did not interfere with,restrain and coerce its employees in the exercise of the rights guaran-teed in Section 7 of the Act.This evidence that the respondent's state-ments, plainly intended to prevent the self-organization of the re-spondent's employees and their affiliation with and continued member-ship in Local 309, did not achieve their intended effect, cannot, how-ever, be given weight.The effect of such statements is not to be deter-mined by a poll of individual employees, but by an evaluation of thenatural consequences of such statements made not by one equal toanother but by an employer to those dependent upon him for theircontinued employment and livelihood.16We have no doubt, and wefind, that the necessary as well as the intended effect of the statementsof Jolly and- Stovall was to interfere with, restrain and coerce therespondent's employees from affiliating with or continuing their mem-bership in Local 309.17Moreover, even if it be conceded that thestatements of Jolly and Stovall were not successful in preventing theemployees from affiliating with or remaining members of Local 309,nevertheless the statements were by their nature coercive and the re-spondent may not claim immunity because they were not coerciveenough to achieve their intended effect.18We find that the respondent, by the statements of Jolly and Stovall,which we have set forth above, interfered with, restrained and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. The discriminations in regard to hire and tenure of employmentThe complaint alleges that the respondent discriminated in regardto the hire and tenure of employment of six of its employees :Herbert Anderson, R. F. Gravitt, James Swicegood, W. J. Godat,W. D. Hollenback and Herb Staten. All of these employees wereeither discharged, laid off or transferred about the middle of March1936, approximately a month after Jolly, superintendent of theProduction Department in the Shidler-Burbank area, had issued thewarning that Local 309 "could only put . . . [the employees] out ofa job," and Stovall had attempted to learn which of the respondent's16 Comparethe testimony in the record that subsequent to Jolly's talk a number ofemployees askedthat theirnames be stricken fromthe petitionwhich had been circulatedby Loral 309, and themembershipin Local309 decreased.17Matter of Yale cf Towne Manufacturing CompanyandAmalgamated Association ofIron,Steel andTin WorkersofNorth America,Lodge No.1647 et al.,17 N. L. Ri. B.666.isMatterof Jefferson Lake Oil Company,IncorporatedandSulphurWorkers LocalUnion No. 21195,16 N. L.R. B. 355;Matter of The Colorado Fuel and Iron CorporationandInternationalUnionof Mine, Mill and Smelter WorkersLocal442,22N. L. R. B. 184. PHILLIPS PETROLEUM COMPANY329employees were active in behalf of Local 309 for the purpose ofbringing about their discharge.The respondent, moreover, had ini-tiated, sponsored and organized the Plan, an employer-dominatedlabor organization, had clearly indicated to its employees its desirethat the employees be represented by the Plan, and had continuedto deal with the Plan as the representative of its employees.Theallegations of discrimination in the complaint must be consideredagainst the background of these events.Herbert Andersonand R.F. Gravittwere laid off or dischargedfrom the Production Department on about March 15, 1936.Anderson entered the employ of the respondent in 1927, worked fortwo or three weeks, was laid off and was reemployed in February1928.He worked for the respondent as a mechanic in a garage inWichita,Kansas,and in a machine shop in the Shidler-Burbank area,and in March or April 1934, was transferred to a position as a roust-about in the Production Department in the Shidler-Burbank area.In this position, in addition to ordinary roustabout duties, Anderson,because of his special skill, occasionally worked as a mechanic, re-pairing tractors and at other miscellaneous mechanical work.Ander-son joined Local 309 in May 1934, and between that date and March1936, he held the offices of third vice president, second vice presidentand first vice president of Local 309.He also served as a member ofa grievance committee of Local 309 that called on Jolly in the fall of1935.At the time of his dismissal in March 1936, he was in chargeof collecting dues from the respondent's employees for Local 309.Gravitt worked for the respondent for a short period in 1927, andreentered the employ of the respondent in 1929 as a machinist in amachine shop in the Shidler-Burbank area.The machine shop wasclosed in October 1935 and Gravitt was transferred to a position asa roustabout in the Production Department in the Shidler-Burbankarea.Because of his special skill, Gravitt, in addition to doing theordinary roustabout work, worked as a carpenter in the repairing ofhouses.Gravitt joined Local 309 in September 1934. In the fall of1935, while he was still employed in the machine shop, Goldsmith, theforeman of the machine shop spoke to him about his union member-ship,warning him, that if he "wanted to keep ... [his] job toChrist's sakeget out of the union because it would get . . . [his] job."Anderson and Gravitt were notified of their lay-off on about March15, 1936, by their foreman, Taylor.At the time, Taylor told Ander-son that his work was satisfactory, saying, "You have always madea good hand, never refused to do any of the dirty work I put you on.That is more than I can say about some of the men that I have tokeep."Taylor also told Gravitt that Gravitt's work had been satis-factory, adding that the decision to dismiss Gravitt had come from 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Bartlesville office of the respondent, and that he, Taylor, had hadnothing to do with it.About a week later, Anderson, Gravitt and Hollenback, anotheremployee who had been laid off at about this time,19 visited therespondent's office in Bartlesville and saw Hubbel, assistant to thegeneral manager of the respondent's Production Department.Gravittwas the spokesman for the group and told Hubbel that Anderson,Hollenback and himself had been dismissed and they would like to"find out the reasons or help ourselves in any way."Hubbel "kind oflaughed" and said, "You know how it feels to be canned then, don'tyou."Gravitt then protested that he was supposed to have been laidoff, not discharged, and mentioned his long period of service with therespondent.Hubbel, in reply, showed the men a magazine issuedby the respondent containing a statement that the respondent "didn'trecognize seniority."Hubbel would not give the men any reasonfor their dismissal, nor did he offer them transfers to some otherplace.Indeed, during the interview, Anderson told Hubbel that heknew of an opening with the respondent at Bartlesville, and Hubbelreplied, "Oh no, no.That is impossible.Couldn't do that at all."About two weeks after this interview with Hubbel, Gravitt wentto see Atkinson, who had replaced Jolly as superintendent at theBurbank field.After a short talk, Atkinson told Gravitt to returnat 4 that afternoon.When Gravitt returned, Atkinson informedhim that he had secured Hubbel's consent for a transfer for Gravitt,but would like to talk to Gravitt "a little bit more."He then askedGravitt if he would be "loyal" to the respondent and would "co-operate."Gravitt answered that he would try and Atkinson thensaid, "Another question I want to ask you. I want to know whatthe boys think now about the union." Gravitt replied that Local309 was "busted.They are all scared to death."Gravitt was notthereafter notified of a transfer by Atkinson or by any other officialof the respondent.At the hearing the respondent offered no explanation for the lay-offor discharge of Anderson and Gravitt. Jolly, the only official of therespondent who testified with regard to these dismissals, stated thathe had received instructions from Bartlesville to lay off Andersonand Gravitt by name, but that he was not consulted prior to receiptof these instructions. In its brief, the respondent advanced the con-tention that Anderson and Gravitt were selected to be laid off becausework had slackened and these two, although listed as roustabouts, "weredoing work other than the regular roustabout work.", Not only isthis contention unsupported by any testimony in the record, but it isclearly contradicted by the record.Although Anderson and Gravitt11Hollenback's case is discussedbelow.. PHILLIPS PETROLEUM COMPANY331were doing regular roustabout work they were doing other speciallyskilled work in addition. It seems improbable that the respondent inchoosing among its employees should select for lay-off employees whocould not only do the ordinary work required of roustabouts but couldalso perform tasks requiring a special skill.Moreover, even if theonly basis for selection had been ability to perform the normal dutiesof a, roustabout, according to Taylor, their foreman, the work of bothAnderson and Gravitt was satisfactory and indeed in Anderson's caseTaylor explicitly expressed a preference for Anderson's work over thatof others who were retained.Further, it is not likely that, if the contention advanced by therespondent in its brief were in fact true, the respondent would haverefused to inform Anderson and Gravitt that such was the reason fortheir dismissal. Indeed, Hubbel's statement, "You know how it feelsto be canned," made in response to the inquiry of Anderson and Gravittconcerning the reason for their dismissal, clearly contradicts the con-tention in the respondent's brief and moreover indicates that Ander-son and Gravitt were being discriminated against by the respondentfor some reason which Hubbel did not'choose to disclose. Finally, therespondent's own employment records show that subsequent to thedismissal of these two men in March 1936, the respondent in Juneaugmented the staff of the Production Department in the Burbankarea.Nevertheless, although the respondent knew that Anderson andGravitt were available and desired work, it failed to offer them reem-ployment as would normally have been done if they had been merelylaid off because of slack work.Hubbel, indeed, had flatly refused toassistAnderson in obtaining a transfer to a position at Bartlesville,when Anderson suggested that as a possibility. It is clear from allthese circumstances that the reason advanced in the respondent's briefin explanation for the dismissal of Anderson and Gravitt is not inaccordance with the facts, and we so find.The record establishes that the respondent's antagonism towardLocal 309 furnished the -motivation for the dismissal of Andersonand Gravitt.We have described above the respondent's desire thatits employees be represented by the Plan, its hostility toward Local309, its threat that support of Local 309 would mean loss of employ-ment and its efforts to learn which of its employees were active inbehalf of Local 309 in order to discharge such employees.The re-spondent had knowledge of Anderson's and Gravitt's union activities.Anderson and Gravitt were among the most active members of Local309 among the respondent's employees.Anderson had been third, sec-ond, and first vice president of Local 309, and served on the grievancecommittee of Local 309 which called on Jolly in the fall of 1935, andat the time of his dismissal was in charge of collecting dues for Local 332DECISIONS OF NATIONAL LABOR RELATIONS BOARD309.Because of Anderson's position on the grievance committee thatcalled on Jolly, it is clear that Jolly had knowledge of Anderson'sleading position in the activities of Local 309, and we so find.20 Thatthe respondent had knowledge of Gravitt's membership in Local 309,is disclosed by the incident recited above in which Goldsmith advisedGravitt to leave Local 309 if he wished to keep his job, as well as byGravitt's conversation with Atkinson after the lay-off, at which timeAtkinson asked him "what the boys think now about the union."In view of these circumstances and the further factors that Taylor,the immediate foreman of Anderson and Gravitt, expressed satisfac-tion with their work at the time of their dismissal, stating with respectto Anderson that he preferred his work to that of others who remainedin the respondent's employ, and that the respondent, at the time of thedismissals, refused to disclose to Anderson and Gravitt the reasonsfor their dismissal, and also failed at the hearing to offer any explana-tion therefor, it is plain that Anderson and Gravitt were dismissedbecause of their union activities.That the respondent's purpose indismissing Anderson and Gravitt was to discourage membership inLocal 309 is further indicated by the fact that in the fall of 1935,Gravitt was warned by his foreman that continued membership inLocal 309 would mean his discharge, and even more clearly by the sub-sequent conversation between Gravitt and Atkinson in which Atkin-son inquired into Gravitt's "loyalty" to the respondent and the effectof the dismissals upon membership in Local 309.We find that the respondent discriminated in regard to the hire andtenure of employment of Herbert Anderson and R. F. Gravitt, therebydiscouraging membership in Local 309 and thereby interfering with,restraining and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.About a month after his dismissal, Anderson secured employmentwith a steel company in Wichita, Kansas, as a machinist.Gravittworked at various jobs after his dismissal, and as of the date of thehearing, had earned approximately $1,497 at these jobs.James L. Swicegoodentered the employ of the respondent at theBurbank field in 1924, and was transferred to the Great Bend dis-trict in Kansas on about March 21, 1936.At the time of his trans-fer, he was employed as a roustabout.Swicegood was a charter member of Local 309. In January 1935,he testified at a hearing held before the Petroleum Labor PolicyI Jolly testified that he could not remember that the committee of which Andersonwas a member had at the time it called on him represented that it was a committee ofLocal 309.Godat testified that the committee did inform Jolly that it was a unioncommittee,and that Jolly discussed the activities of Local 309 with the committee. Inview of the circumstances of the interview and Jolly's admission that his memory ofthe incidents which occurred at this time was a faulty one, we credit the testimony ofGodat and we find that the committee of Local 309 represented itself to Jolly as a unioncommittee. PHILLIPS PETROLEUM COMPANY333Board on charges filed by Local 309 that the respondent had dis-criminatorily discharged members of Local 309.He was active inthe circulation of the petition in November and December 1935, andwas a member of the grievance committee of Local 309 that calledon Jolly.About March 21, 1936, Swicegood was informed by his foreman,Stovall, that "he had orders to transfer [him] to western Kansas."About two or three days later, Swicegood saw Stovall and askedhim if his work had been satisfactory.When Stovall replied af-firmatively, Swicegood asked "if the union was the cause of [his]transfer" and Stovall answered that it was. Swicegood was trans-ferred to the same position that he held at the Burbank field andreceived the same wages.Subsequently, he was promoted to a jobas a pumper.In his Intermediate Report, the Trial Examiner found, upon theundisputed facts, that since Swicegood had been transferred to thesame job in western Kansas as he had held at the Burbank field andwas subsequently promoted to a better job, the respondent had notdiscriminated in regard to his hire and tenure of employment andthe terms and conditions of his employment.The Trial Examinererred in so finding, since his finding is not in accord with our de-cisions that a change in the location of employment, and the removalfrom familiar surroundings and, one's friends and relatives, con-stitute a material change in the terms and conditions of employ-ment.21It appears from Swicegood's testimony that he desired toreturn to the Burbank area because he had lived in the Burbankarea since 1924, the cost of living was much higher in Kansas, and"my folks is old and in awful poor health." Clearly, under thesecircumstances, the transfer constituted a material change in theterms and conditions of Swicegood's employment.Accordingly, histransfer to Kansas, if caused by his union activities, constituted adiscrimination in regard to the terms and conditions of his employ-ment, even though the transfer was to a position similar to thatwhich he held in the Burbank field.The record leaves no doubt that Swicegood was transferred be-cause of his union activities.We have described above the respond-ent's desire that its employees be represented by the Plan, its hostilitytoward Local 309, its threat that support of Local 309 would mean21Matter of Mooresville Cotton MillsandLocal No. 1221,United Textile Workers ofAmerica,15 N. L.R. B. 416, enf'd,Mooresville Cotton Mills v. N. L. R.B.94 F.(2d) 61 (C. C.A. 4) March 11,1910;Matter of Continental Oil Company and Oil Workers InternationalUnion,12 N. L.R. B. 789; seeMatter of L. C. Smith t Corona Typewriters,Inc.andInternational Metal Polishers, Buffers and Platers Union of North America,11 N. L. R. B.1382;Matter of Martel Mills CorporationandTextileWorkers Organizing Committee,20 N. L.R. B. 712. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of employment, and its efforts to learn which of its employeeswere active in behalf of Local 309 in order to discharge them.Swicegood was among the most active members of Local 309, andthe respondent had knowledge of his active role in the affairs ofLocal 309 because of his testimony at a hearing before the PetroleumLabor Policy Board and his membership on the grievance committeeof Local 309 that called on Jolly in the fall of 1935.22Moreover, therespondent has offered no explanation for the transfer of Swicegood,and finally, Stovall, Swicegood's foreman, admitted to him that histransfer was caused by his union activities.We find that the respondent, by the transfer of James Swicegood,discriminated in regard to the terms and conditions of his employ-ment, thereby discouraging membership in Local 309, and therebyinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.W. J. Godatentered the employ of the respondent in July 1926,and in March 1936 was a pumper in the production division in theBurbank field.Godat was a charter member of Local 309, havingjoined in March 1934.He was a trustee of Local 309 at its forma-tion,was elected vice president in June 1935, and was reelected inDecember 1935.Godat testified at the hearing held in January1935 before the Petroleum Labor Policy Board.He was the mostactive person in the circulation of the petition in November andDecember of 1935, and was also a member of the grievance committeeof Local 309 which called on Jolly in the fall of 1935. Subsequentto this interview, Jolly visited Godat at his work, and discussedLocal 309 with him.At the hearing Jolly admitted knowledge ofGodat's union membership..Shortly after Jolly's speech in February 1936, which we havedescribed above,23 Godat was engaged in conversation with CareyStroup, who had formerly been Godat's foreman, but who, at thetime of this conversation, was a foreman in another section in theBurbank area.Godat asked Stroup what he thought of Jolly's talk,and Stroup replied that, in his opinion, there were many thingswrong with Local 309.Godat answered that he was one of theofficers of Local 309, had initiated the petition, and would have tostay with Local 309 "as far as I had any power to." Stroup thentold Godat that "that was certain to mean the end of his [Godat's]job," and left with the comment that "all that made the cold chillsrun up his back."On Saturday afternoon, March 21, 1936, Godat was informed byhis foreman, Tom Stovall, that he was being transferred to Great92 See footnote 20,supra.23 See Section III B,supra. -PHILLIPS PETROLEUM COMPANY335Bend, Kansas, which is between 200 to 300 miles from the Burbank'field, and was to report to work there on Monday morning.Godatasked Stovall "what was wrong and how come," but Stovall answeredthat "he didn't know anything about it."Godat remonstrated thathe could not possibly work at the Burbank field on Saturday andSunday and report at Great Bend on Monday morning, to whichStovall replied that "he didn't know anything about it."Godat thenasked to see Jolly but Stovall informed him that Jolly had left forKansas, where he, Jolly, had been transferred.Thereupon, Godatexpressed a desire to see the new superintendent but was informedthat he had not yet arrived. The interview concluded with Godat'sstatement that he would "like to see somebody," and would report toStovall on Monday.On Monday Stovall came to Godat's working place and handed hima dismissal check, saying "he was sorry to do it." Godat continuedto work and on the next day Stovall returned with Ramsey, the time-keeper.Godat asked them why they did not give him "some prefer-ence and consideration like they had some of the other boys they hadtransferred."Godat said, "You fellows, you don't know what youare sending me to, what kind of a job, or whether I will have a placeto move to."Either Stovall or Ramsey replied, "Why, I didn't knowyou would want to transfer anywhere else," to which Godat rejoined,"Well, that is what I have been trying to tell you all the time, tryingto see the superintendent or somebody that knowed something." Sto-vall and Ramsey then left, saying they would speak to Atkinson, thenew superintendent who had replaced Jolly.That afternoon Godatwas called into Atkinson's office.Atkinson told Godat that he didnot know whether he could do anything, but he wanted Godat topromise to be "loyal. to.the company," and to "go back home and stayaround a few days" while Atkinson would "see what I can do." Severaldays later Atkinson called Godat in again and said to him, "I amsorry, but you are just out, Walt.The place in Kansas is closed too."The respondent at the hearing offered no explanation for Godat'sselection for transfer.Jolly merely testified that the instructions forthe transfer came from Bartlesville, but that he was not consulted.As is shown above in our discussion of Swicegood's case, the transferclearly constituted a substantial change in the terms and conditions ofGodat's employment and it is obvious from the entire record thatGodat was ordered transferred because of his union activities.Wehave described above the respondent's desire that its employees berepresented by the Plan, its hostility toward Local 309, its threat that.support of Local 309 would mean loss of employment and its efforts tolearn which of its employees were active in behalf of Local 309 inorder to discharge them, and we have found that at about the same 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime as the transfer and subsequent dismissal of Godat, the respondentdismissed 'two employees and transferred another because of theirunion activities.Godat was the vice president of Local 309 and amongitsmost active members. Jolly admitted knowledge of Godat's unionmembership, and Stroup, a foreman of the respondent, told Godat thathis union activities would result in his discharge. In view of thesecircumstances and the further factor that the respondent failed tooffer any explanation for Godat's selection for transfer, we find thatGodat was ordered transferred because of his union activities.The Trial Examiner found that Godat was discharged because herefused to accept the transfer and that therefore, the respondenthad not discriminated in regard to his hire and tenure of employ-ment, and accordingly recommended that the complaint be dismissedwith regard to Godat.The Trial Examiner erred in so finding andso recommending.Firstly, even if it be assumed that Godat wasdischarged because of his refusal to accept the transfer, the legalconclusion drawn therefrom by the Trial Examiner is not in accordwith our previous decisions.We have heretofore held that when-ever any substantial change in the status of an employee is made upona discriminatory basis, the refusal of the employee to accept thechange does not ,furnish a just cause for discharge, nor can it beconsidered as a resignation from employment.24We have foundthat Godat was ordered transferred because of his union activitiesand that the transfer constituted a substantial change in the termsand conditions of his employment.Accordingly, even if Godat hadrefused the transfer, a discharge for that reason would fall withinthe prohibition of the Act.Secondly, the Trial Examiner's findingis not in accord with the evidence in the record.No one testifiedthat Godat's refusal to accept the transfer was the reason for hisdischarge, and, moreover, the record is clear that Godat did notrefuse the transfer but merely asked to see a responsible official withregard thereto.Further, the record establishes that the respond-ent not only selected Godat for transfer because of his union activi-ties, as we have found, but thereafter seized upon Godat's failureto report to Kansas at once as a pretext for his discharge.The entire conduct of the respondent in its dealings with Godatat the time clearly indicates that the respondent was not acting ingood faith.Godat was informed of the transfer by Stovall, a fore-man, who was unable to explain to Godat the reasons for the transfer.u Matter of WaggonerRefining Company,Inc., etc.andInternational Association ofOil Field,Gas WellandRefinery Workers of America,6 N. L. R.B. 731;Matter of Con-tinental Oil CompanyandOilWorkers International Union,12 N. L.R. B. 789;MatterofUnion Tribune Publishing CompanyandAmerican Newspaper Guild,Local No.95,12 N. L.R. B. 389;Matter of GoodyearTireand Rubber Company of OklahomaandUnited Rubber Workers of America,21N. L.R. B. 306. PHILLIPS PETROLEUM COMPANI337In view of Stovall's statement that he knew nothing about the.trans-fer, Godat's request to see a more responsible official of the respondentbefore he left for Kansas was eminently reasonable,particularly sincehe was not told that his failure to report to Kansas at once wouldmean his discharge. Indeed, apparently no course other than toremain at his present job was left open to Godat inasmuch as Stovallwas either unwilling or unable to excuse him from his duties at theBurbank field on March 21 and 22 so as to enable him to report tothe Kansas field at the designated time.The respondent did not offer any proof at the hearing that thejob in Kansas was not still open at the time when Godat was finallyable to see Atkinson, or that. if then open it became filled beforeAtkinson had had an opportunity to check and see Godat again.Further, that the filling of the position at Kansas was not the reasonfor the respondent's refusal to give Godat further employment, isindicated not only by the respondent's failure to inform Godat atany time that his further employment with the respondent was con-ditional upon his reporting to Kansas at once, but also by Atkin-son's remarks at the time of his first interview with Godat, in whichhe asked Godat to promise to be "loyal to the company" and saidhe would "see what I can do." It is plain from these remarks, andfrom the entire record, that the decision to dismiss Godat from therespondent's employ was made not upon any considerations of avail-ability of employment in Kansas, but rather upon the respondent'sjudgment with regard to Godat's "loyalty" to the respondent, whichthe respondenthad, byits activities,made clear was inconsistent withmembership in Local 309.We find that Godat was discharged be-cause of his union activities.We find that the respondent, by the transfer and the subsequentdischarge ofW. J. Godat, discriminated in regard to his hire andtenure of employment and the terms and conditions of his employ-ment, thereby discouraging membership in Local 309, and therebyInterferingwith,restraining,and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.Up to the date of the hearing Godat had secured no regular em-ployment subsequent to his discharge.As of the date of the hearinghe had earned approximately$100 on a work-relief project.W. D. Hollenbackentered the employ of the respondent in 1924and worked until December 1925.He reentered the respondent'semploy in 1926 and worked steadily until his dismissal on March 17,1936.At the timeof his dismissal he was employed in the warehousein the respondent'sBurbank field.Hollenback was a charter mem-ber of Local 309.Shortly after Hollenback reported to work on March 17, 1936,his foreman,Johnson, handed him a dismissal check.Hollenback 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked "what it was all about," and Johnson replied, "I didn't haveanything to say . . . I was not allowed to say anything." Johnsonadded that "Bartlesville told him not to say anything."Hollenbackthen asked if his work was satisfactory and Johnson said that he hadnothing to say about his work.On March 20, 1936, Hollenback went to Bartlesville with otheremmployees of the respondent.25In Bartlesville,Hollenback sawGeorge P. Gentry, in charge of the warehouse division for therespondent.Hollenback asked Gentry why he had been discharged,and Gentry replied, "I give you my word as a Mason and as aLegionnaire, Bill, I didn't have anything to do with getting youfired.There is a power higher up got you, Bill."Hollenback sawGentry again on June 7, 1936, and on this occasion Gentry told himthat he could not use him because he "didn't fit in the organization."At the hearing, the respondent sought through cross-examinationof Hollenback to establish that "bad feeling" existed between himand Johnson, his foreman, but offered no other explanation for hisdismissal.In its brief, the respondent contended that Hollenbackwas dismissed "because of [this] bad feeling."This contention, how-ever, is without support in the record.No official of the respondenttestified that this was the reason for Hollenback's dismissal.AlthoughHollenback admitted that Gentry referred to a "personal feud" betweenHollenback and Johnson, he did not testify that Gentry advancedthis "feud" as the cause for his dismissal. Indeed, since Gentry wasJohnson's superior, Gentry's statement that "a power higher up" wasresponsible for the dismissal clearly negatives the respondent's con-tention that the dismissal resulted from "bad feeling" between Hol-lenback and Johnson.The record establishes that Hollenback was dismissed because ofhis union activities.We have described above the respondent's desirethat its employees be represented by the Plan, its hostility towardLocal 309, its threat that support of Local 309 would mean loss ofemployment, and its efforts to learn which of its employees wereactive in behalf of Local 309 in order to discharge them.We havefurther found that at about the same time as the dismissal of Hollen-back, the respondent dismissed three employees and transferredanother because of their union activities.The refusal of the respond-ent to give any explanation either to Hollenback himself, or at thehearing, for Hollenback's dismissal, Johnson's statement to Hollenbackthat "Bartlesville told him not to say anything," and Gentry's state-ments that a "power higher up" was responsible for the dismissal, andthat Hollenback "didn't fit in the organization," must be interpretedin the light of these events.Clearly these statements cannot be21See footnote19,supra. PHILLIPS 'PETROLEUM COMPANY339explained upon any theory of "bad feeling" between Hollenback andhis foreman, and the statements, in the light of the entire record,plainly signify that Hollenback was dismissed because of his unionactivities, and we so find.We find that the respondent., by the dismissal of W. D. Hollenback,discriminated in regard to his hire and tenure of employment andthe terms and conditions of his employment, thereby discouragingmembership in Local 309, and thereby interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.Subsequent to his dismissal Hollenback worked for two differentbusiness concerns, and earned $136.80. In December 1936 he wentinto business for himself, operating a "beer parlor."To the date ofthe hearing, he had earned approximately $2000 in the operation ofthis "beer parlor."These earnings represent, however, a return forthe joint labors of Hollenback, his wife, and children.Herb Statenwho was listed in the complaint as having been dis-criminated against by a transfer from the Burbank field to anotherfield did not appear to testify at the hearing, nor was evidence intro-duced by other witnesses establishing the charge that he was trans-ferred because of his union activities.Accordingly, we find thatthe record does not support the allegation in the complaint that Statenwas transferred because of his union activities.D. Interference with, domination, and support of the EmployeeRepresentatives1.The Denoya plantAt the hearing, the origin of the Employee Representatives at theDenoya plant, was testified to by Woody Blackstock, an office employeein the Denoya plant.Blackstock was secretary 26 of a local councilunder the Plan which included the Denoya plant, and two othernatural gasoline plants, the Pershing and the Reserve.27Early in March 1937, Blackstock was approached by Warren Felton,who at the time was assistant superintendent of the Oklahoma divisionof the respondent's gasoline department and a management representa-26 It appears from the recordthat Blackstockserved inthe capacity of secretary byvirtue of his position as a clerk of the respondent.Althoughthe bylaws of the Planrequire that the secretary be elected from among the members of the council,it appearsfrom the recordthatBlackstock was not an employee representative.The record, how-ever,contains no explanation for this.21Althoughmuch of the testimony concerning the establishmentof theEmployee Repre-sentatives at the Denoya plant, related events concerningthe respondent's labor relationsat the Pershing and Reserve plants,since the complaint did not allege that the respondentengaged in unfair labor practices at these plants, and the issues were not tried at thehearing, we make no findings with regard thereto. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive under the Plan.Felton inquired of Blackstock concerning thestate of activity of the Plan, and Blackstock replied that the Plan had"fallen by the wayside."Felton informed Blackstock that some ofthe other plants of the respondent were still operating under the Plan"or some other plan," and Blackstock responded that he would calla meeting.A day or two later Blackstock met with the employee representativesof the Pershing and Reserve plants.At the time, there was no repre-sentative for the Denoya plant, and pursuant to the Plan the Pershingand Reserve representatives appointed Blackstock to fill the vacancy.After this meeting, Blackstock telephoned Felton, using the respond-ent's private wire from Shidler to Bartlesville, and informed Feltonthat the three employee representatives wished to meet with him.Felton met with them the next day. According to Blackstock, Feltontold them, "Now, fellows, I want to make it clear to you that accordingto the Wagner Act we can't have anything to do with your bargaining,and the old plan is to be done away with. But . . . you can joinsome organization or you can form an organization of your own,or you can unite with any organization you want to. Just so you-areorganized and can bargain with the company.But as far as themanagement being in the representation like we have been, that is athing of the past.We can't do that because the Wagner Law prohibitsour doing so."Thereupon, Felton and the employee representativesdecided that each of the employee representatives would call a meetingof the employees of his respective plant, "and see what steps the fellowswanted to take." Felton informed the employee representatives thatbefore the respondent would meet with them again, it would require"proof that you have authority to represent the employees."On the next day Blackstock called a meeting of the employeesof the Denoya plant. The meeting was held in Phillips CommunityHall, a building owned by the respondent and used for variouspurposes, including safety meetings of the employees, dances, etc.Blackstock opened the meeting by stating that "the old plan hadbeen done away with, ... the company couldn't recognize that planany more, and it was up to us now to have some other form ofbargaining ... we could join some organization, or form an asso-ciation, either one, or do anything we wanted to."He added thatthe employees "would have to have some other form of representa-tion how" and suggested that they elect either one or two repre-sentatives.After discussion, the meeting decided to "form anorganization of their own right then and there and bargain withthe company."Blackstock and Harry Averill were elected as repre-sentativesfor the Denoya plant, Blackstock representing theoperating department, and Averill the maintenance men. PHILLIPS PETROLEUM COMPANY341Two petitions which had been typed by Blackstock were thencirculated.The first was signed by 13 "employees of BurbankDistrictConstruction Gang of the Gasoline Department" of therespondent and the other by 41"employees of Denoya Plant of theGasoline Department,"the first designating Averill and the secondBlackstock"as our agent to bargain and make any agreement withthe management of the Phillips Petroleum Company."Blackstock thereafter telephoned Felton and told him "what wehad done," and Felton said he would come down and meet withBlackstock and other representatives.About two or three dayslater,Felton and Fred Gleason,general field superintendent of thegasoline department,met with Blackstock,Averill,and representa-tives of the employees of two other gasoline plants.Felton hadbrought with him a form of contract,and after the petition waspresented and a preliminary discussion was held, he read the con-tract to the employee representatives.The contractwas signed bythe employee representatives at the close of the meeting and wassigned for the respondent about a week later by its vice presidentin charge of its natural gasoline department.Blackstock thenposted the contract on the bulletin board in the Denoya plant.The contract,dated March 18, 1937, was entitled"working agree-ment" and was similar in form to other contracts executed at aboutthis time between the respondent and the employees of other naturalgasoline plants.This "working agreement"was stated to be betweenthe respondent and "the employees of the Natural Gasoline Depart-ment in the Burbank District"and "for the purpose of establishingan understanding as to the conditions of employment."It was fora yearly term,renewable automatically,but subject to cancellationon thirty days' notice "by either party to the other."The agreementcovered wages and hours of work, seniority in lay-offs, reemploy-ment and promotions,and vacations with pay, and provided that"There shall be no cessation of workthroughstrikes or lockoutsduring the term of this agreement."A rate schedule setting forththe wage ratesto be paidto the different classifications was attachedto the agreement.The agreement also established a grievance procedure,providingthat in the case of any grievance,the "employee affected shall, him-self,or through a workers'grievance committee of his choice firstseek adjustment of the issue with his immediate foreman."Uponfailure to secure a satisfactory settlement,the employee or the griev-ance committee,as the case might be, could carry the issue throughsuccessive foremen to the head of the department.If no satisfactoryadjustment was arrived at in the course of these appeals,the casecould then be referred to a "settlement committee"to "consist-of one283035-42-vol. 24-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember to be appointed by the employee and one to be appointed bythe Company." In the event of a disagreement, the two appointeescould select a third member.28The decision of the committee socomposed would be final.After the execution of this agreement, employees, on several occa-sions, brought matters to Blackstock's "attention and what theywould like and what they wanted me to do." Although there wereno meetings of the employees generally, there were meetings of "smallgroups." In addition, there was posted on the bulletin board in theoffice of the Denoya plant an organization chart of the respondent'sgasoline department.This chart, which remained posted in theDenoya plant until at least September 1937, carried the names ofthe employee representatives for the various gasoline plants, includ-ing those of Blackstock and Averill as the representatives for theDenoya plant.Blackstock left the Denoya plant in about September1937 and, shortly thereafter, the employees in the plant held a meet-ing and elected R. W. Carlson as a representative to replace Black-stock.The continued functioning of the Employee Representatives andthe posting of the chart which gave it official standing as the repre-sentative of the employees, clearly establishes that it was a labororganization within the meaning of Section 2 (5) of the Act, and"we so find.29The Trial Examiner recommended the dismissal ofthe complaint in so far as it alleged interference with and dominationof the formation and administration of the Employee Representa-tives.The Trial Examiner was in error in so recommending. Anexamination of the entire record and the circumstances of the originand creation of the Employee Representatives, reveals that it wasformed at the instance of the respondent and with the respondent'sinterference and under its domination.We have found above that in 1934, the first attempt of the organiza-tion of Local 309 was countered by the formation and the inaugurationby the respondent of the Plan, and that the Plan thereafter operatedunder the respondent's domination and control and with the respond-ent's support.Subsequently, with the renewal of organizational.effortson behalf of Local 309 in November and December 1935, the respond-28The agreement provided that, if the two members failed to agree on a third, then thethird member could be appointed by the Commissioner of Conciliation of the U. S. Departmentof Labor.20 Section 2 (5) defines the term labor organization as meaning "any organization ofany kind . . . or employee representation committee or plan in which employees partici-pate and which exists for the purpose, in whole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditionsofwork."SeeMatter of American Manufacturing ConcernandLocal No. 6, OrganizedFurniture Workers,7 N. L. R. B. 753;Matter of Union Die Casting Company, Ltd., et at.,and InternationalUnion United Automobile Workers of America, Local No. 188, 7 N.L. It. B.846. PHILLIPS PETROLEUM COMPANY343'ent again exhibited its continued hostility toward Local 309, and dis-missed or transferred the leading members of Local 309. In the mean-time, the Plan continued to operate as the respondent's organization,with the open espousal and support of the respondent.The first step toward the formation of the Employee Representa-tives was taken by Felton, as assistant superintendent of the respond-ent, and a management representative under the Plan.Felton, onhis own initiative, approached Blackstock, an official under the Planand, learning that the Plan had not been functioning, suggested toBlackstock that the respondent desired either a revival of the Planor the formation of some other organization.This suggestion, whichin view of the relations of the parties we find was regarded by Black-stock as an instruction, was promptly carried out by Blackstock, whoimmediately took steps for the revival of the Plan. Thereafter, Feltonmet with Blackstock, who in the meantime had secured his own selec-tion as an employee representative under the Plan, and with other em-ployee representatives under the Plan.Felton, however, apparentlyobjected to the revival of the mere shell'of the Plan, and decided withthe employee representatives that some other method 'should bepursued.While even if such testimony were credited, we would find that the,respondent interfered with and dominated the formation of the Em-ployee Representatives,s° we give no credence to Blackstock's testimonythat Felton had refused to deal with him and the other employee repre-sentatives because of the Act.Blackstock was an evasive and unreli-able witness and his testimony cannot be credited where it is in conflictwith documentary or other evidence in the record. In March 1937,.the Act had been in force for over a year and a half and the respondent,,through its domination and support of the Plan and its other anti-union acts, had nevertheless, openly and publicly violated it.Thatthe respondent did not regard the Act as valid, in March 1937, is fur-ther indicated by its letter of May 10, 1937, referred to above in whichitpublicly announced that because of the Supreme Court decisionssustaining the constitutionality of the Act, the respondent recognizedthe validity of the Act, and was withdrawing from further participa-tion in the Plan. In the light of the entire record, it is not credible'that a month prior to these decisions of the Supreme Court, the re-spondent recognized the validity of the Act in any form, and we findthat Felton did not inform Blackstock that the respondent consideredthe Act a barrier to its further dealings with the Plan.Apart from this portion of the conversation between Felton and,Blackstock and the other employee representatives, it is clear that tha10 See discussion below. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation, in view of the positions of the parties thereto, amountedto instructions from the respondent to employee representatives whohad served under a Plan, interfered with, dominated, and supportedby the respondent, to form an organizationas a successorto the Plan..Blackstock carried out these instructions by calling a meeting of theemployees at the Denoya plant.He opened the meeting by statingthat "the old plan had been done away with," added that the em-ployees "would have to have some other form of representation now,"and suggested that they elect either one or two representatives.Thissuggestion was adopted by the employees and the Employee Repre-sentativeswas formed.Irrespective of whether Blackstock was carrying out the respond-ent'sinstructions in calling the meeting of employees, we find thatthe employees' decision to form the Employee Representatives at thismeeting was not the result of the free exercise of the right of self-organization guaranteed by the Act.The action taken by the em-ployees at this time must be evaluated in the light of the entire historyof labor relations at the plant.They had been made aware of therespondent's hostility toward Local 309 and its desire that the Planserve as their bargaining representative.Whatever the respondenthad stated to Blackstock and the other employee representatives con-cerning the effect of the Act upon its dealings with the Plan, it hadmade no statement at all to its employees, and in no way indicatedto the employees that its previously expressed preference for the Planand hostility to an affiliated labor organization should no longer guidethem in their actions.This circumstance coupled with the fact thatthe respondent had chosen to convey its wish for the formation of alabor organization to Blackstock, who in the minds of the employeeshad been associated with the Plan, was a clear indication to the em-ployees that the respondent desired them to continue their bargainingrelations with the respondent under a labor organization similar tothe Plan; indeed, the respondent's selection of Blackstock made itpatent to the employees that he was speaking for the respondent andthat the respondent desired the employees to accept whateversugges-tion was advanced by him. An organization formed or chosen undersuch circumstances cannot be considered the free and independentchoice of the employees.Consequently, the Employee Representa-tives must be regarded not as the employees' own organization but asthe respondent's organization formed by the respondent for its em-ployees.As such an organization, it could not operate independentlyof the respondent, and was incapable of functioning as a real bargain-ing agency for the employees.We find that the respondent dominated and interfered with the for-mation and administration of the Employee Representatives, a labor PHILLIPS PETROLEUMCOMPANY345organizationof its employees at its Denoya plant, and thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On March 18, 1937, the respondent entered into an agreement withthe Employee Representatives, the terms of which we have describedabove.We have found above that the Employee Representatives isan employer-dominated labor. organization, and we further find thatthe respondent entered into the agreement of March 18, 1937, for thepurpose of, and that the contractual relationship existing thereunderhas been a means of, utilizing an employer-dominated labor organi-zationto frustrate the exercise by the respondent's employees of therights guaranteed in Section 7 of the Act.31-2.The Production Department and the warehouseAt the hearing, it was stipulated that at about the time of theexecutionof the working agreement between the respondent and theemployees of the Denoya plant, "other working agreements of a gen-eral similarity were entered into by the respective representatives ofthe production department and the materials department of thePhillips Petroleum Company in the Burbankarea.Proof of theauthority of the representatives of these different departments wassubmitted to the management in the same general form as in the gaso-linedepartment, such credentials being in the form of a signed paperor document."The agreements, however, were not introduced intoevidence nor does the record disclose that any labor organization wasestablished at either the production department or the warehouse atthis time.Hence, we will make no findings with regard to the agree-mentsor the events surrounding their execution.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent.de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.E1 InMatter of Phillips Petroleum CompanyandOilWorkers International Union, LocalNo. 212,23 N. L. R. B. 741, we found that a similar agreement entered into with em-ployees of the respondent as Individuals restricted the employees in their free choice ofrepresentatives,their right to self-organization and their freedom to engage in concertedactivity,and thereby constituted Interference,restraint,and coercion by the respondentwith the rights guaranteed to Its employees by Section 7 of the Act.If the agreementIn the present case had been found to be an agreement with the employees individuallyrather than with a labor organization,the agreement would clearly have had the samelegal effect as in the case cited. 346DECISIONS OF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom, and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent has discriminated in regardto the hire and tenure of employment and the terms and conditionsof employment of R. F. Gravitt, James Swicegood, W. J. Godat, andW. D. Hollenback.We shall, therefore, order the respondent tooffer to Gravitt, Swicegood, and Godat immediate and full reinstate-ment to the respective positions held by them on the date of theirdiscriminatory discharge or transfer, i. e., Gravitt and Swicegood topositions as roustabouts,32 and Godat to a position as a pumper inthe Production Department in the Shidler-Burbank area, or if theseare not available, to substantially equivalent positions.We shallrequire the respondent, where necessary, to displace employees whohave succeeded to these positions, or to positions which either becauseof seniority or the practice of the respondent should have been offeredto one of the above-named employees.33 Since it appears from therecord that the warehouse is no longer in operation, we shall requirethe respondent to reinstate Hollenback to a position substantiallyequivalent to the one he held at the time of his discriminatory dis-charge, where necessary displacing any employee who has obtaineda position which either because of seniority or the practice of therespondent should have been offered to Hollenback.We shall alsoorder the respondent to make whole Gravitt, Godat, and Hollenbackfor any loss of pay they may have suffered by reason of the discrim-ination against them by payment to each of them of a sum of moneyequal to the amount which he normally would have earned as wagesfrom the date of the discrimination to the date of the offer of rein-statement, pursuant to our order, less his net earnings 34 during saidperiod.However, since the charges were not filed until August 20,82 By our order we do not, of course, preclude the respondent from offering Swicegoodemployment at the Shidler-Burbank area at a positionsimilarto that which he nowholds with the respondentIn Kansas.3, SeeMatter of Model Blouse Co., et at.andFederal LaborUnion No. 21560,15 N. L.R. B. 133."By "net earnings" is meant earningsless expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent which would not have been incurred but for the discrimi-nation by the respondent and the consequent necessity of seeking employment elsewhere.SeeMatter of Crossett Lumber Co.andUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects are not considered as earnings but, as provided below in the Order, shall bedeductedfromthe sum due to the employee, and the amount thereof shall be, paid over tothe appropriatefiscalagency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-relief project. PHILLIPS PETROLEUM COMPANY347'1937, over a year after the dismissals, no back pay will be orderedfrom the date of the dismissals to the date of the filing of thecharges.35Moreover, since the Trial Examiner recommended thedismissalof the complaint with regard to Godat, we will in accord-ance with our usual rule not require the respondent to reimburseGodat for the period from.the date of the issuance of the Interme-diate Report to the date of this decision 36Since Swicegood has been continuously in the employ of the re-spondent, it is not necessary to order that he be made whole.We have found that the respondent discriminated in regard tothe hire and tenure of employment of Herbert Anderson.At thehearing Anderson testified that he preferred his present position as amachinist to reinstatement to a position as a roustabout, the job heheld at the time of his discharge in March 1936.Accordingly wewill not order his reinstatement.We will, however, order the re-spondent to reimburse Anderson by payment to him of theexpensesof securing such employment such as transportation, room, and board,and the cost of moving from the Burbank field to Wichita,Kansas 37We have found that the respondent dominated and interfered withthe administration of and contributed financial and other support tothe Plan.We have also found that the respondent dominated andinterfered with and contributed financial and other support to theEmployee Representatives at the Denoya plant. On August 5 and 6,1938, the respondent posted on various bulletin boards at the Denoyaplant, the Production Department and the warehouse in the Shidler-Burbank area a notice to its employees which stated that the re-spondent "has withdrawn recognition of and disestablished itsrelationswith the" Plan "as a bargaining agency." Since the re-spondent has already disestablished the Plan, it will accordingly notbe necessary to order its disestablishment.The notice, however, makes no reference to the Employee Repre-sentatives.We find that the effects and consequences of the respond-ent's domination, interference with, and support of the EmployeeRepresentatives at the Denoya plant, as well as the continued recog-nition of the Employee Representatives at the Denoya plant as bar-°°Matter of Inland Lime and Stone CompanyandQuarry Workers International Unionof North America,Branch No.259,8 N. L. R.B. 944.30Matter of E. R. Haffelfinger Company, Inc.andUnitedWall Paper Crafts of NorthAmerica,Local No. 6, 1 N.L. It. B. 760;Matter of Kentucky Firebrick CompanyandUnited Brick and Clay Workers of America,Local Union No. 510,3 N. L. It.B. 455;Matterof the Louisville Refining CompanyandInternational Association of Oil Field,GasWelland Refinery Workers of America, 4N. L. It. B. 844;Matter of Kuehne ManufacturingCompanyandLocal No.7191,United Brotherhood of Carpenters and Joiners of America,7 N. L. It.B. 304.3Matter of Crossett Lumber Co.andUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8 N. L. It. B. 440,footnote 34,supra. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining representative for its employees, constitute a continuingobstacle to the free exercise by its employees of their right to self-organization and to bargain collectively through representatives oftheir own choosing.The Employee Representatives at the Denoyaplant was created for the purpose of and has been utilized by therespondent as an instrumentality to defeat the rights of its em-ployees under the Act.Because of the respondent's illegal conductwith regard to the Employee Representatives, it is incapable of serv-ing the respondent's employees as a genuine collective bargainingagency.Moreover, the continued recognition of the Employee Rep-resentatives would be obstructive of the free exercise by the employeesof the rights guaranteed to them by the Act.Accordingly,we will order the respondent to disestablish and withdraw all recog-nition from the Employee Representatives as the representative ofits employees for the purposes of dealing with it concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment.38We have also found that the respondent entered into an agreementdatedMarch 18, 1937, with the Employee Representatives at theDenoya plant as well as with representatives of other plants of therespondent, and that this agreement has been a means whereby therespondent utilized an employer-dominated labor organization tofrustrate self-organization among and defeat collective bargaining byitsemployees. . Under these circumstances, any continuation, re-newal, or modification of the agreement would perpetuate the con-ditions which have deprived employees of the rights guaranteed tothem by the Act and would render useless other portions of ourremedial order.We, therefore, find it necessary in order to effectuatethe policies of the Act, to direct the respondent to cease giving anyeffect to the agreement, or to any modification or extension thereof,or to any agreement between it and the Employee Representatives inthe Denoya plant.39The agreement, however, had,, as parties, repre-sentatives of other plants of the respondent other than the Denoyaplant, and for the reasons stated above 40 we shall limit our orderto the Denoya plant.3° SeeN. L. R.B. v. Newport News Shipbuilding and Dry Dock Company,60 Sup. Ct.203;N. L. R.B. v. The Falk Corporation,60 Sup. Ct. 307;N. L. R.B. v. PennsylvaniaGreyhound Lines, Inc.,303 U. S. 261.80 In footnote 31,supra,we pointed out that if the agreement was between the re-spondent and the employees as individuals,itwould have restricted the employees intheir free choice of representatives,their right to self-organization and their freedom toengrgoin concerted activity.Accordingly,in that event,we would have ordered therespondent to cease giving effect to the provisions in the agreement which so restrictedits employees.SeeMatter of Phillips Petroleum CompanyandOilWorkers InternationalUnion, Local No.212, 23 N. L. R. B. 741.40 See footnote27, supra. PHILLIPS PETROLEUM COMPANY349Where we have found that the record does not support the allega-tions of unfair labor practices set forth in the complaint, we willorder the complaint dismissed in so far as it alleges such unfair laborpractices.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, Local No. 309, and EmployeeRepresentatives at the Denoya plant are labor organizations, and thePhillips Plan of Employee Representation was a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By the making of anti-union statements, and by other acts therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment and the terms and conditions of employment of Herbert Ander-son,R.F.Gravitt, James Swicegood,W. J. Godat, and W. D.Hollenback, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.4.By dominating and interfering with the administration of andcontributing financial and other support to the Phillips Plan ofEmployee Representation, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section8 (2) of the Act.5.By dominating and interfering with the formation and adminis-tration of the Employee Representatives at the Denoya plant, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (2) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices, and each of them, are unfairlabor practices affecting commerce within the meaning of Section2 (6) and (7) of the Act.8.The respondent has not discriminated in regard to the hire andtenure of employment of Herb Staten, within the meaning of Section.8 (3) of the Act.ORDERUpon the basis of the above findings of fact-and conclusions of law,the National Labor Relations Board hereby orders that the respondent, 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhillips Petroleum Company, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Oil Workers International Union,Local No. 309, or any other labor organization of its employees bylaying off, discharging, or transferring any of its employees, or inany other manner discriminating in regard to their hire and tenureof employment or any terms or conditions of their employment;(b)Dominating or interfering with the administration of thePhillips Plan of Employee Representation or with the formation oradministration of the Employee Representatives at its Denoya plant,or with the formation or administration of any other labor organiza-tion of its employees, and from contributing financial or other supportto said labor organizations or to any other labor organization of itsemployees ;(c)Giving effect to the agreement of March 18, 1937, or any modifi-cation or extension thereof, in so far as such agreement or modificationor extension thereof relates to the Denoya plant, or to any other agree-ment between the respondent and the Employee Representatives at theDenoya plant;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to R. F. Gravitt, James Swicegood, and W. J. Godatimmediate reinstatement to their former positions in accordance withthe section entitled "The remedy" above, or if these are not available,to substantially equivalent positions, without prejudice to their sen-iority or other rights or privileges, and where necessary, displace anyemployee who may have succeeded to their former positions, or to anyother position which because of seniority or the practice of the re-spondent should have been offered to any of the above-namedemployees ;(b)Offer toW. D. Hollenback reinstatement to a position sub-stantially equivalent to that which he held on the date of his discrim-inatory discharge, without prejudice to his seniority or other rightsand privileges, where necessary, displacing any employee who hasobtained a position which, either because of seniority or the practiceof the respondent, should have been offered to Hollenback; PHILLIPS PETROLEUM COMPANY351(c)Make whole R. F. Gravitt,W. J. Godat, and W. D. Hollenbackfor any loss of pay they may have suffered by reason of the respond-ent's discrimination in regard to their hire and tenure of employmentand the terms and conditions of their employment by payment toeach of them of a sum of money equal to that which each wouldnormally have earned as wages, in the case of Gravitt and Hollen-back, from August 20,1937, to the date of the offer of reinstatementpursuant to this Order, and in the case of Godat from August 20,1937,to September 13, 1938, and from the date of this Decision tothe date of the offer of reinstatement pursuant to this Order, less theirrespective net earnings during these respective periods;* deducting,however, from the amount otherwise due to each of the said em-ployees,monies received by said employees during these respectiveperiods for work performed upon Federal,State, county, municipal,or other work-relief projects, and pay over the amount so deducted tothe appropriate fiscal agency of the Federal,State, county,municipal,or other government or governments which supplied the funds forsaid work-relief projects;(d) Reimburse Herbert Anderson for the expenses of securing hispresent employment as a machinist in Wichita,Kansas, such as fortransportation,room, and board,and the cost of moving from theBurbank field to Wichita, Kansas;(e)Withdraw all recognition from the Employee Representativesat the Denoya plant as the representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes,wages, hours of employment,or other conditions, ofemployment,and completely disestablish said Employee Representa-tives at the Denoya plant, as such representative;(f)Post immediately in conspicuous places throughout the Denoyaplant, the warehouse,and the Production Department in the Shidler-Bnrbank area,and maintain for a period of at least sixty(60).. con-secutive days from the date of posting, notices to its employees stating(1) that the respondent will not engage in the conduct from which itis ordered to cease and desist in paragraphs 1 (a), (b), (c),and (d)of, this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (a), (b), (c), (d), and(e) of this Order;and (3)that the respondent's employees are free to become or remainmembers of Oil' Workers International Union, Local No. 309, andthe respondent will not discriminate against any employee because ofmembership or activity in that organization ;(g) Notify the Regional Director for the Sixteenth Region in writ-ing within ten (10)days from the date of this Order what steps therespondent has taken to comply therewith. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDAND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) of the Actwith respect to Herb Staten, and within the meaning of Section 8 (2)of the Act with respect to the formation and administration of alabor organization known as the Employee Representatives, amongits employees at its warehouse and Production Department in theShidler-Burbank area.MR. WILLIAM M. LEIs1RsoN took no part in the consideration of theabove Decision and Order.